EXHIBIT 10.129

 

 

SUMMARY OF CHANGES IN COMPENSATION OF NAMED EXECUTIVE OFFICERS OF THE REGISTRANT

 

As of March 27, 2008, the following are the base salaries (on an annual basis)
of certain named executive officers (as defined in Item 402(a)(3) of Regulation
S-K) of Mechanical Technology, Incorporated whose compensation was either not
previously disclosed or has changed from the employment agreement previously
filed as an Exhibit:

 

On October 8, 2007, Mr. James K. Prueitt was promoted to Vice President of
Engineering and Operations at MTI MicroFuel Cells Inc. at a base salary of
$188,300 (on an annual basis).

 

All other base salaries (on an annual basis) and any changes to these salaries
have been previously disclosed in either a Current Report on Form 8-K or the
Company’s 2007 Annual Proxy Statement.

 

The Company will provide additional information regarding compensation awarded
to all Named Executive officers in respect of and during the year ended December
31, 2007, in the Proxy Statement for the Company’s 2008 Annual Meeting of
Shareholders which will be filed with the Securities and Exchange Commission
within 120 days of year end.

 

 

 